
	

115 HRES 979 IH: Expressing support for the Iranian people’s continuing protests, fundamental human rights, and the desire for a democratic, secular, and non-nuclear republic in Iran.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 979
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2018
			Mr. Rohrabacher (for himself and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for the Iranian people’s continuing protests, fundamental human rights, and the
			 desire for a democratic, secular, and non-nuclear republic in Iran.
	
	
 Whereas Iran is a member of the United Nations, and is a signatory to the Universal Declaration of Human Rights, and the International Covenant on Civil and Political Rights, among other international human rights treaties;
 Whereas in violation of these and other international obligations, Iranian regime officials continue to violate the fundamental human rights of the Iranian people, including ongoing, systematic, and serious restrictions of freedom of peaceful assembly and association and freedom of opinion and expression, including the continuing closures of media outlets, arrests of journalists, and the censorship of expression in online forums such as blogs and websites;
 Whereas the Department of State 2017 International Religious Freedom Report states that According to the special rapporteur’s August 14 report, adherents of recognized religions … continue to face severe restrictions and discrimination, and are reportedly prosecuted for peacefully manifesting their religious beliefs.;
 Whereas, on June 13, 2018, Iranian authorities again detained prominent lawyer and human rights activist Nasrin Sotoudeh;
 Whereas according to Amnesty International, on June 18, 2018, 51-year-old Sufi bus driver, Mohammad Salas, was executed after a grossly unfair trial, and Secretary of State Mike Pompeo strongly condemned this execution;
 Whereas senior governmental, military, and public security officials in Iran have continued ordering, and committing egregious human rights violations that, in many cases, represent official policies of the Iranian regime;
 Whereas, on December 28, 2017, popular protests against the Iranian regime began in the city of Mashhad and rapidly spread throughout the country, in the most significant anti-government protests in Iran since June 2009;
 Whereas through the protests and slogans the peoples of Iran have demonstrated that neither military intervention nor economic and political concessions to the present viable alternatives in resolving the Iranian crisis; instead articulating their desire for the establishment of a democratic, secular, non-nuclear republic in Iran;
 Whereas Secretary of State Mike Pompeo has confirmed that in 2018, the Iranian regime has imprisoned hundreds of Sufi dervishes, dozens of environmentalists, 400 Ahwazis, [and] 30 Isfahan farmers, in addition to over 5,000 people arrested during January 2018 nationwide protests;
 Whereas through the chants of Our enemy is right here, they lie when they say it’s America., the Iranian peoples have undermined the Iranian regime’s attempts to portray international support for the people of Iran as either interference in Iranian affairs or warmongering;
 Whereas these protests have continued in the ensuing months in Ahvaz (southwest), Kazerun (south), and Isfahan (central Iran), leading to the nationwide strike by more than 500,000 truck drivers and owners in 280 cities and in all 31 provinces, prompted by numerous economic, social and political grievances, including the lack of basic freedoms, institutionalized government corruption, economic mismanagement, and the Islamic Revolutionary Guard Corps’ (IRGC) control of the lion’s share of the country’s economy;
 Whereas protesters have rejected the regime’s costly, destabilizing activities abroad, including its support for the regime in Syria and terrorist groups such as Al-Hashd Al-Sha'abi in Iraq and Hezbollah in Lebanon, manifested in the chants of Leave Syria alone, think of us., and Neither Gaza, nor Lebanon, I give my life only for Iran.;
 Whereas with chants of Down with Khamenei, down with Rouhani. and Reformers, hardliners, the game is now over., the Iranian people have demonstrated their rejection of the theocratic regime in its entirety; Whereas, on December 29, 2017, the Department of State strongly condemned the arrest of peaceful protesters and noted that Iran’s leaders have turned a wealthy country with a rich history and culture into an economically depleted rogue state whose chief exports are violence, bloodshed, and chaos.;
 Whereas, on January 2, 2018, the French Foreign Ministry stated that French authorities are closely monitoring the situation in Iran. Demonstrating freely is a fundamental right. The same is true for the free movement of information. France expresses its concern over the large number of victims and arrests.;
 Whereas IRGC and its Basij militia have been sanctioned by the United States for planning and carrying out serious human rights abuses against the Iranian people, including for the cruel and prolonged torture of political dissidents;
 Whereas the House of Representatives, through H.R. 4744, has expressed support for efforts made by the peoples of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, non-corrupt and democratic political system;
 Whereas a free and democratic Iran will recognize the rights and sovereignty of all countries of the region, non-interference in their affairs of neighboring countries, and establishing political, economic, and cultural relations based on peaceful coexistence with all countries of the Middle East and the world;
 Whereas a free and democratic Iran will seek equal political participation by all Iranians from all ethnic and religious groups, including Arabs, Azeris, Baluchis, Kurds, Lurs, Persians, Qashqai, Turkemans, and others;
 Whereas an inclusive and broad-based dialogue process, that includes representatives from all ethnic and religious groups, would work to agree on the new Constitution of a free and decentralized democratic Iran;
 Whereas Iranian opposition groups have called for universal suffrage and free elections, and advocate gender, religious and ethnic equality, adherence to market economy principles and the establishment of a decentralized republic based on separation of religion and state and a non-nuclear Iran;
 Whereas these plans commit a free and democratic Iran to the abolition of Sharia Law, the death penalty, a foreign policy based on peaceful coexistence, international and regional peace and cooperation; and
 Whereas the plan recognizes that the ballot box is the only criterion for legitimacy, and accordingly it seeks a republic based on universal suffrage: Now, therefore, be it
	
 That the House of Representatives— (1)stands with the people of Iran who are engaged in continuing, legitimate and peaceful protests against an oppressive, corrupt regime;
			(2)
 condemns the Iranian regime’s egregious human rights abuses against the Iranian people, institutional corruption, destabilizing activities abroad, and the failure to abide by its international conventions and obligations; and
 (3)supports efforts by the Iranian people and opposition movements who support a democratic, secular, non-nuclear republic form of government in Iran, and promote the establishment of basic freedoms and a democratic political system in which free and fair elections under universal suffrage would serve as the only legitimate path to political power.
			
